Citation Nr: 9919211	
Decision Date: 07/14/99    Archive Date: 07/20/99

DOCKET NO.  95-05 779A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for lumbosacral strain.

2.  Entitlement to service connection for right shoulder 
disability.

3.  Entitlement to service connection for a right thumb, 
third and fifth fingers disability.

4.  Entitlement to service connection for headaches.

5.  Entitlement to a compensable evaluation for right knee 
chondromalacia, during the period prior to April 17, 1998, 
based on the disagreement with the December 1993 initial 
award.

6.  Entitlement to an evaluation in excess of 10 percent for 
right knee chondromalacia, during the period commencing April 
17, 1998.

7.  Entitlement to a compensable evaluation for left knee 
chondromalacia, during the period prior to April 17, 1998, 
based on the disagreement with the December 1993 initial 
award.

8.  Entitlement to an evaluation in excess of 10 percent for 
left knee chondromalacia, during the period commencing April 
17, 1998.

9.  Entitlement to an increased (compensable) evaluation for 
left shoulder tendinitis.

10.  Entitlement to an increased (compensable) evaluation for 
a disability of the right femoral head.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to August 
1993.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The increased rating issues on the title page has been 
rephrased to comply with the U.S. Court of Appeals for 
Veterans Claims (Court) recent holding that there is a 
distinction between an appeal of an original rating award and 
a claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

A review of the veteran's claims files shows that a November 
1993 tomogram X-ray of the veteran's lumbosacral spine 
showed, in addition to a lower lumbar congenital anomaly, 
early degenerative changes.  In addition to the veteran's 
current claim for service connection for a lumbosacral 
strain, the Board finds that the record raises the issue of 
entitlement to service connection for arthritis of the 
lumbosacral spine.


REMAND

During the veteran's March 1999 Travel Board hearing before 
the undersigned Member, his representative indicated that 
there were more current VA outpatient treatment records 
pertinent to the veteran's claims than the April 1998 
progress note of record.  This puts VA on notice of the 
likely existence of competent medical evidence that could, if 
true, be relevant to a full and fair adjudication of the 
veteran's claims.  See 38 U.S.C.A. § 5103(a)(West 1991); 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Further, the 
Court has held that where "relevant" documents relating to 
an appellant's claim were within the Secretary's control (for 
example, records generated by VA) prior to a Board decision 
on appeal and could reasonably be expected to be part of the 
record before VA, such documents are "in contemplation of 
law" constructively part of the record.  Blount v. West, 11 
Vet. App. 32, 33 (1998); Simington v. Brown, 9 Vet. App. 334, 
335 (1996); Bell v. Derwinski, 2 Vet. App. 611, 612-13 
(1992).  There is no indication in the record that the RO has 
attempted to obtain the VA outpatient records referred to by 
the veteran's representative.  Under the circumstances, 
development to obtain this additional evidence is in order 
prior to a determination of whether the claims are well 
grounded.

The veteran also indicated during his March 1999 hearing that 
he was uncertain whether all of the medical records from the 
Army Regional Medical Center at Landstuhl, Germany regarding 
his back problems in the Fall of 1982 had been obtained.

In a recent case, the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter "the Court") 
held that an appeal from a initial rating is a separate and 
distinct claim from a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119, 125 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable. Id. 
at 126.  Therefore, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on facts found, a practice known as staged ratings. Id.  
Finally, when a veteran appeals the initial rating assigned 
for a disability, and the RO issues a statement of the case 
for an increased rating, the case must be remanded for the 
issuance of a proper statement of the case. Id. at 132.  On 
remand, the veteran is afforded time in which to perfect the 
appeal and to address specific items in the statement of the 
case. Id.  In this case, the veteran is appealing the initial 
ratings assigned for his knees; thus, Fenderson is applicable 
as to those issues.  He has recently been issued knee braces.  

In light of the foregoing circumstances, the case is REMANDED 
to the RO for the following actions:

1.  The RO should ascertain whether the 
veteran's medical records from the Army 
Regional Medical Center at Landstuhl, 
Germany in 1982 have been associated with 
the claims folder.  If those records are 
not in the file, the RO should contact 
the appropriate service department 
authorities and obtain those records for 
association with the claims folder.

2.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in White River Junction, 
Vermont, dated from April 1998 to the 
present.

3.  Upon a review of the VA outpatient 
treatment records, the RO should 
determine whether additional examination 
of veteran is required.  If necessary, 
The veteran should be afforded the 
appropriate VA orthopedic and 
neurological examinations to determine 
the severity of his orthopedic disorders 
and headaches.  All indicated tests and 
studies are to be performed, including 
testing to determine loss of functional 
loss due to pain and due to weakness, 
fatigability, incoordination or pain on 
movement of a joint,  including use 
during flare-ups.  The claims folder is 
to be made available to the examiner 
prior to examination for use in the study 
of the case.  It should be indicated 
whether the claims folder has been 
reviewed.

4.  Thereafter, the RO should undertake 
any other development deemed necessary 
and readjudicate the veteran's appealed 
claims, employing "staging" if necessary.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



